These actions are before the Law Court upon general motions for new trials filed by defendants. Upon the brief their counsel “frankly concede that .... this Court will not now, on review, say .... that a new trial on the merits should be ordered, but contend that the damages awarded were manifestly excessive and unwarranted, even though the element of punitive damages was considered.”
The record discloses, however, ample evidence,to warrant the jury in finding that the assaults were unprovoked, wilful, and malicious. The weight to be given to the evidence is quite as much for the consideration of the jury upon the question of damages as upon the question of liability; and the amount of punitive damages to be awarded must rest in the sound, cool judgment of the jury, under proper instructions, which we must assume were given.
The evidence clearly preponderates in favor of the plaintiff; no reason is shown which will justify the court in interfering with the verdicts. In each action the entry will be Motion overruled.